0004-KS-MTP Document 25 Filed 09/08/20 Page 1 of 4
endtp. 3. 260855 SpA CEO

TN Y 6015824293 o9/oa/2020 r2:2N0. 3 4erar. lenvotn

 

SOUTHERN DISTRICT OF MISSISSIPP|

ao FE EL

   
  

IN THE UNITED STATES DISTRICT COURT SEP 08 29
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI '8 2020

 

 

 

EASTERN DIVISION "ARTHUR JOHNSTON
_ DEPUTY
UNITED STATES OF AMERICA
v. CRIMINAL NO. 2:20cr4-KS-MTP

MICHAEL BOUNDS
AGREED PRELIMINARY ORDER OF FORFEITURE

Pursuant to a separate Plea Agreement and Plea Supplement between the defendant,
MICHAEL BOUNDS, by and with the consent of his attorney, and the UNITED STATES OF
AMERICA (hereinafter “Government”), defendant agrees that the following findings are correct,
and further agrees with the adjudications made herein. Accordingly, the Court finds as follows:
by The Defendant is fully aware of the consequences of having agreed to forfeit to the

Government his interests in and to the hereinafter described property, having been apprised

of such by his attorney and by this Court; and he has freely and voluntarily, with knowledge

of the consequences, entered into a Plea Agreement and Plea Supplement with the

Government to forfeit such property.

2 The Defendant agrees, the

1. One (1) Springfield pistol, model XD-40, .40 caliber, Serial No.: US211905;
2. One (J) Mossberg shotgun, model 500a, 12 gauge, Serial No.: R795008; and
3. Any ammunition seized;
(the “Subject Property”) constitutes or was derived from proceeds that the defendant
obtained, directly or indirectly, as a result of the offense charged in the Indictment and/or
was used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of the offense charged in the Indictment, Such property is, therefore, subject

to forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

 
-20-cr-O0004-KS-MTP Document 25 Filed 09/08/20 P 2 of 4
an Sep. 3, 20025" Ame vo AGE,

ny 6015624293 OV/O3/2020 127: vel, Jossoun

3. The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal
Procedure, and 18 U.S.C. § 982 require the Court to order the forfeiture of the Subject
Property at, and as a part of, the sentencing proceeding. The Defendant does hereby
waive such requirement and the requirement that the forfeiture be made a part of the
sentence as ordered by the Court in the document entitled “Judgment in a Criminal Case.”
The Defendant and his attormey further agree that the Court should enter this Order
immediately, and agree that the forfeiture ordered hereunder will be a part of the sentence
of the Court regardless whether ordered at that proceeding and/or whether attached as a
part of the said “Judgment in a Criminal Case.”

IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:
a. That the Defendant shall forfeit to the United States,
1. One (1) Springfield pistol, model XD-40, .40 caliber, Serial No.:

US211905;
2, One (1) Mossberg shotgun, model 500a, 12 gauge, Serial No.: R795008;

and
3, Apy ammunition seized.

b. The Court has determined, based on the Defendant's Plea Agreement and Plea |
Supplement, that the following property is subject to forfeiture pursuant to 18
U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), that the Defendant had an interest in
such property and that the Government has established the requisite nexus between
such property and such offenses,

c. The United States may conduct any discovery it considers necessary to identify,

locate, or dispose of the property subject to forfeiture or substitute assets for such

property,
© PG0- 0- “Cr 00004-KS-MTP Document 25 Filed 09/08/20 Page 3 of 4

eo1ga24208 oesoas2ozo0 ta-c0. )|(4ere?. doasans

Fred ep. 3; 02 O¥

d. The United States shall publish notice of the order and its intent to dispose of the
property in such a manner as the United States Attorney General may direct. The
United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the subject property. Fed. R. Crm. P.
32,2(b)(6).

e. Any person, other than the above named Defendant, asserting a legal interest in the
subject property may, within thirty days of the final publication of notice or receipt
of notice, whichever is earlier, petition the court for a hearing without a jury to
adjudicate the validity of his alleged interest in the subject property, and for an
amendment of the Order of Forfeiture, pursuant to 21 U.S.C, § 853(n).

f. Pursuant to Fed, R, Crim. P. 32.2(b)(4)(A), this Preliminary Order of Forfeiture
shall become final as to the Defendant at the time of sentencing {or before
sentencing if the Defendant consents] and shall be made part of the sentence and
included in the judgment. If no third party files a timely claim, this order shall
become the Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).

g. Any petition filed by a third party asserting an interest in the subject property shall
be signed by the petitioner under penalty of perjury and shall set forth the nature
and extent of the petitioner's right, title, or interest in the subject property, the time
and circumstances of the petitioner's acquisition of the right, title or interest in the
subject property, any additional facts supporting the petitioner’s claim, and the
relief sought.

h. After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and

before a hearing on the petition, discovery may be conducted in accordance with
os *20-cr-O0004-KS-MTP Document 25 Filed 09/08/20 Page 4 of 4
erdep. 3 205° RH

Mr in y 6o01S824293 pe /oa/szozo0 aazcllO. 310 4are?. Sessoos

the Federal Rules of Civil Procedure upon a showing that such discovery is
necessary or desirable to resolve factual issues. Fed, R, Crim. P. 32.2(c¢)(1)(B).

L The United States shall have clear title to the subject property following the Court’s
disposition of all third-party interests, or, if none, following the expiration of the
period provided in 21 U.S.C. § 853(n)(2) for the filing of third party petitions.

The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Ped. R. Crim, P, 32.2(e).
R
SO ORDERED AND ADJUDGED this g day of SMe uber, , 2020.
ent
D STATES DISTRICT

JUDGE ~

  

AGREED: ‘

nobus Whine,

ANDREW W. EICHNER
Assistant United States Attorney

whi Soins |

Defendant

PERCY W. WATSON
Attorney for Defendant

 
